 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmanuel Birnbaum and John W.Jones d/b/a SilverLake Nursing HomeandLicensed Pratical Nursesof New York,Inc., Petitioner.Case 29-RC-1170September17. 1969DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CIIAIRMANMCCU LIOCH AND MEMBERSJENKINS AND ZAGORIAOn March 25, 1969, the Regional Director forRegion 29 issued a Decision and Order in theabove-entitled proceeding, in which he dismissed thepetitionon the ground that the requested unit isinappropriate.Thereafter,inaccordancewithSection 102 67 of the National Labor RelationsBoardRules and Regulations, as amended, thePetitionerfiledatimelyrequestforreview,contending that the Regional Director departedfromofficiallyreportedBoardprecedentindismissing the petition.The Intervenor' filed astatement in opposition to Petitioner's request forreview.By telegraphic order datedMay 16. 1969, theNational Labor Relations Board granted the requestfor review. Thereafter, the intervenor filed a briefon review.The Board' has considered the entire record inthis case, including the briefs of the parties, withrespect to the issues tinder review, and makes thefollowing findings.The Petitioner desires to represent a unit ofcertain licensed practical nurses employed by theEmployer.The Regional Director, in agreementwiththeEmployer, the Intervenor, and theMetropolitanNewYorkNursingHomeAssociation, Inc. (herein called the Association) ofwhich the Employer is a member, dismissed thepetition on the ground that the requested unit isinappropriate.We find, contrary to the RegionalDirector, that the requestedunitis appropriate.The Employer operates several nursing homes inornear the New York City metropolitan areaincluding the one here involved which is located onStaten Island and began operations about December1966. The Employer's staff at this home includes 15licensed practical nurses, in addition to registerednurses. nurses aides, housekeeping and maintenanceemployees. Petitioner seeks a unit of the licensedpractical nurses at this locationThe Association is composed of some 80 of the 92nursing homes in the city of New York. In March'Licensed Practical NursesGuild of theMedical rcchnology,NursingArts and OfficeEmployees Division ofLocal 144,Hotel and Allied ServiceEmployees Union. Service Lmployecs InternationalUnion,AFL-CIO,intervened on the basis of a contractual interest'Pursuant to the provisions of Sec 3(h) of the NationalLaborRelationsALL, as amended,the Board has delegated its powers in connection withcase to a three.-member panel1965, following a card check conducted by theAssociateCounseloftheNewYorkCityDepartment of Labor, the intervenor was recognizedas the bargaining representative for a multiemployerunitof licensed practical nurses. Thereafter theAssociationwide unit of licensed practical nurseswhich is effective from March 1, 1965, until August31, 1969. The Association and the Intervenor alsohave two additional contracts covering separateunits of registered nurses and blue collar workersWhen the Employer opened its Staten Islandhome in late 1966 it was not a member of theAssociation. In January 1967, the Employer enteredinto separate agreements with the Intervenor inwhich the Employer agreed to be hound by all thetermsof the Association's contracts coveringlicensed practical nurses, registered nurses, and bluecollarworkers, respectively.At the same time theEmployer agreed to be bound by the agreementcovering licensed practical nurses, the intervenorwaived immediate application of that contract'sunion-security provisions and the provision requiringthe Employer to contribute to the pension fund. Atthat time the Intervenor also, apparently. waivedimmediate compliance with other provisions of thecontract.On April 5, 1967, the Employer applied formembership in the Association and its applicationwas accepted. On August 25, 1967, the Employerexecuted an AgentAuthorization in which itdesignatedtheAssociationasitscollective-bargaining representative.The record indicates that - consistent with theoriginal arrangement between the Employer and theIntervenor- a number of the terms of thecollective-bargaining contract covering the licensedpractical nurses at the Employer's nursing homehere involved were not enforced either before orafter the Employer joined the Association. Thus, theemployees are paid at a higher rate than thecontract scale - one such increase resulting fromdirect negotiations between the Employer and theIntervenor in September 1967, a dateaftertheEmployer became a member of the Association;therehave been significant departures from theovertime provisions of the contract, the holidayprovisions have not been uniformly followed; andthe Employer made no contributions to the pensionand welfare funds of the intervenorNo unionstewards were elected or appointed for the licensedpractical nurses, and, although some grievances wereprocessed which affected these employees as well asthe blue collar workers, it does not appear that thelicensedpracticalnurses themselves utilised theircontract procedures.On or about January 20. 1969. the Intervenordemanded that the contract be enforced and theEmployer informed the licensed practical nurses thattheywould be required to pay union dues inaccordance with the union-security provisions of that178 NLRBNo.71 SILVER LAKE NURSING HOME479agreement.'Thereupon the licensed practical nursescontacted the Petitionerwho filed theinstantpetitionon January 23.The Regional Director found that the Intervenor'sfailure,prior to January 1969, to enforce itscontractis an insufficientground to negate a findingthat the Employer's licensed practical nurses havebecome a part of the multiemployer unit. TheRegional Director rather concluded that, since theEmployer has joined the Association and agreed tobe bound by group bargaining, the Employer andthe Intervenor have taken definitive action toinclude these employees in the multiemployer unit.He accordingly found thata unitlimited to theEmployer'slicensedpracticalnursesisinappropriate.We disagree.A single-employerunitispresumptivelyappropriate in the absence of a controlling history ofbargaining in amultiemployerunit.'And anemployer will not be deemed to have included itsemployees in a multiemployer unit unless it hasmanifested an unequivocalintenttohe bound bygroup rather than individual action in collectivebargaining.'In the present case the bargaining history for thelicensed practical nurses has been extremely limited.Thus, these employees have not been accorded anumber of benefits which normally flow fromcollectivebargainingand,infact,havebeendeprived of a number of the benefits set forth in thevery contract which purportedly governed all theirterms and conditions of employment. Thus, asrecitedabove, several benefit provisions of thatcontractwere never enforced,` no representativeswere appointed at the Employer's nursing home forthe licensed practical nurses and the grievanceprovisions of the contract were not utilized in thenurses'behalf.The only significant evidence ofIntervenor's direct representation of the licensedpractical nurses -other than the execution of thecontractwhich was supposed to cover their termsand conditions of employment-is to be found in theSeptember 1967 wage increase which Intervenornegotiated for them.itdoes not appear that any of the licensed practical nurses joined theIntervenor after employment by the Employer nor does it appear that anyof them authorized Intervenor to bargain for them prior to the Employer'srecognition of IntervenorE g ,ChicagoMetropolitan llomebudderc Association.119NLRB1184, 1185'E g .Quality Limestone Products.Inc .143 NLRB 589, 591Intervenor explains in its brief that it is customary not to cntore, some.of Its contract provisions against a new nursing home,such as theEmployer, whilesuch a home is getting on its feet But, Intervenor argues,other benefits under its contract-including such matters as sick leave,leaves of absence,maternity leaves, workweek,lunch periods, work shiftsand meals were furnished by the Employer as provided by the contractthe record does not support this contention the Employer's administratortestified that he had never seen the Intervenor's contract until the hearingand that in providing the foregoing benefits to employees he merelyfollowed what he understood to be industry practice as applied to licensedpractical nursesHe testified that he pays the going rate and in some caseshis rate of pay is independent of the contract provisions Even assuminghowever, that the foregoing benefits were provided pursuant to theFurther, we are not convinced that the Employer'sinvolvement in such bargaining as did occurdemonstratesan unequivocal intent on itspart to bebound by the action of the mutliemployer group.We rather conclude, after consideration of all thecircumstances, that the limited bargaining for theEmployer's licensed practicalnurseshas been on asingle-employer basis. Thus, as previously set forth,the Employer's initial recognitionof the Intervenor,inJanuary1967,wasonthebasisofasingle-employerunitofthesenursesattheEmployer's Staten Island home,' and the Intervenorat that time granted the Employeran individualexemption from a number of the requirements of thecollective-bargainingagreement.Evenafterauthorizing theAssociation to bargain for it inAugust 1967, the Employer bargained separatelywithIntervenorfor a wage increase for its licensedpractical nurses. And, thereafteruntil thetime thepetitionwas filed, the Intervenor continued theEmployer's individual exemption from many of theprovisions of the contract. Against this background,we conclude that, notwithstanding its bargainingauthorization to the Association, the Employer-withthe acquiescence of the Intervenor and, apparently.of the Association as well' - continued to chart itsown separate course in labor relations insofar as itslicensed practical nurses were concerned.Having satisfiedourselvesthatthere is nocontrolling history of multiemployer bargaining, wefurther find that aunitlimited to the Employer'slicensed practical nurses at its Staten island home isappropriateA single location unit is presumptivelyappropriate,' and a finding of the appropriateness ofa unit composed of the Employer's licensed practicalnurses at this home is moreover supported by thelimited bargaining history Further, the Employer'sStaten Island nursing home operates autonomouslyunder the direction of its own administrator, andthere is no showing of any regular interchange ofthe licensed practical nurses at this home with anyof the Employer's other employees at this or otherlocations. Finally, the Employer's registered nursesand blue collar workers at the Staten Island homeare already represented under separate contracts bythe Intervenor.Since a unit of the Employer's licensed practicalnurses at the Staten Island home is appropriate, thequestion then becomes whether the petition is barredby the Intervenor's collective-bargaining agreementcontract, the failute of the Employer tocomply withother provisions ofthat agreement must meanthat the Employer, at all relevant times, had itsown separate arrangement with Intervenorwhichvaried from therequirementsof the contract'Mere adoption of a muluempioyercontract byan individual employer Isnot sufficient to include an employer in a multiemployer unit F g,ColonialCedarCompani,Inc119NLRB 1613 The Employer did notauthorize the Association to bargain in its behall until several monthslater'Ihere is noindication that the Association protested the Employer'sfailure to complyfully with thecontract'sprovisions'See, e g ,Western and Southern Life InsuranceCompany,163NLRB138, enld 391 F 2d 119 (C 1 3), cert denied 393 U S 978 480DECISIONS OF NAT-IONAL LABOR RELATIONS BOARDcovering licensed practical nurses.'"We find that the contract is not a bar. Because ofthe Employer's exemption from so many provisionsof that agreement and the Employer's practice ofpaying wage rates at variance from it, we find thatthecontract.whenmade, did not chart withadequate precision the actual terms and conditionsof employment that were to be applied so that thecontract was not one to which the parties, and theemployees,could look for guidance in theirday-to-day problems." In these circumstances, wecannot honor that agreement as one impartingsufficient stability to the bargaining relationship tojustify us in withholding a present determination ofrepresentation. 12In view of the foregoing, we find that a questionaffectingcommerceexistsconcerningtherepresentation of certain employees of the Employerwithin the meaning of Section 2(6) and (7) of theAct.13We find that the following employees constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.All licensed practical nurses at the Silver LakeNursingHome in Staten Island, New York,excludingallotheremployees,officeclericalemployees,professionalemployees,-watchmen,guards and supervisors as defined in the Act.[Direction of Election" omitted from publication.]"The RegionalDirector found it unnecessary to consider this contention"Appalachian Shale ProductsCo.121NLRB 1160, 1163"Raymond's, Inc,161NLRB838, 840"SeeInternationalPaperCompany. SouthernKraftDivision. 172NLRB No. 100Cf ButteMedical Properties.d/b/aMedical CenterHospital.168NLRB No 52,Reynolds Electrical and Engineering Co.133 NLRB113;Hospital Hato Teias.IllNLRB 155"In order toassure that all eligiblevoters mayhave the opportunity tobe informed of the issuesin the exerciseof their statutoryright to vote, allparties tothe electionshouldhave accessto a list of voters and theiraddresseswhichmay be used tocommunicate with themExcelsiorUnderwearInc.156 NLRB 1236;N LR B v Wyman-Gordon Company,394 U S 759 Accordingly, it is hereby directedthat an election eligibilitylist,containing the namesand addressesof all the eligiblevoters,must befiled by the Employer withthe RegionalDirector forRegion 29within 7days of the date of thisDecisionon Reviewand Directionof Election TheRegionalDirector shallmake the list availabletoallparties to theelectionNoextension of timeto file thislistshallbe granted by theRegionalDirectorexcept in extraordinarycircumstances.Failure tocomplywith this requirementshall be grounds forsetting asidethe electionwheneverproper objections are filed